       Case 19-30869 Document 179 Filed in TXSB on 04/27/21 Page 1 of 1




                   IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE SOUTHERN DISTRICT OF TEXAS
                              HOUSTON DIVISION                                            ENTERED
                                                                                          04/27/2021
IN RE:                                         §
CORNERSTONE VALVE LLC, et al                   §      CASE NO: 19-30869
                                               §
WELL HEAD COMPONENT INC,                       §      CASE NO: 19-30870
                                               §      Jointly Administered
        Debtors.                               §
                                               §      CHAPTER 11

                       ORDER DENYING MOTION TO COMPEL

       For the reasons set forth in the Court’s Memorandum Opinion issued on this date, Valve
Venture, LLC’s “Motion to Compel” (ECF No. 164) is denied.
        SIGNED 04/27/2021


                                                   ___________________________________
                                                                 Marvin Isgur
                                                        United States Bankruptcy Judge




1/1
